Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered.  Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to include the limitation “wherein each of the plurality of input neurons includes fewer than three transistor” and “wherein each of the plurality of output neurons includes fewer than three transistors” and claim 15 has been amended to include the limitation whether one or more sections in an adjacent 2D neural network array is activated to operate with the 2D neural network, and claim 18 has been amended to include the limitation wherein each of the plurality of the 2D neural network arrays are stacked relative to one another and wherein each of the plurality of input neurons includes fewer than three transistors and wherein each of the plurality of output neurons includes fewer than three transistors.  New grounds of rejection are made. Newly found prior art relied upon includes  two PGPub  Lee (US 2018/0349761 A1)(hereinafter “Lee”) and (US 2018/0181856 A1)(hereinafter “Lee ‘856”), among other newly found prior art relied upon in the new grounds of  rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-6 and 16 and 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”).
Re claim 1 and  claim 16:     
              Bichler discloses a two dimensional neural network array, as Bichler discloses an array which is a 2D array (Fig. 1 and para. 0055) and Bichler discloses Fig. 2 is an array of the type of Fig. 1 applied to a memristor device (para. 0058 and Fig. 2) including
A plurality of input neurons 101, 102 (Fig. 5 and para. 0108) connected to input lines, 
A plurality of output neurons connected to output lines 
Synapse elements 519, 530,   shown in Fig. 5 (para. 0078) connected between the input lines and output lines from the input and output neurons (Fig. 5) each synapse element includes a programmable resistive element, as Bichler discloses the memrister includes  a resistive material (para. 0058).  Fig. 2 shows the output line layers and input line layers in a different direction, as the synapse 210  has first metal layer 220 in a direction  and the other electrode 203 in another direction (para. 0058), the resistive material is feature 201, the insulant, which is phase change material (para. 0068).
Bichler is silent with respect to the input and output neurons include fewer than three transistors.
Galy, in the same field of endeavor of transistors which form artificial neurons (para. 0003), discloses that an artificial  neuron may be formed by one transistor.

Re claim 2:  The combination of Bichler and Galy discloses the input and output neurons include at least one transistor, as Bichler discloses the input and output neurons include at least one transistor (para. 0108).
Re claim 3:  The combination of Bichler and Galy discloses NMOS and PMOS transistors, as Galy discloses NMOS and PMOS transistors (para. 0032).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the  NMOS or PMOS transistors disclosed by Galy with the device disclosed by Bichler because Bichler discloses crossbar or cross point array (Fig. 2), and Galy discloses an arrangement of transistors of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  The combination of Bichler and Galy discloses each of the input and output transistors including one transistor as stated above in the rejection of claim 1.
Re claim 5:  The combination of Bichler and Galy discloses PCM material, as Bichler discloses PCM material (par. 0108).
Re claim 6:  The combination of Bichler and Galy discloses a threshold device, as Bichler discloses a threshold device (para. 0060).
Re claim 21:  Galy, in the same field of endeavor of transistors which form artificial neurons (para. 0003), discloses that an artificial  neuron may be formed by one transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Galy with respect to the input neurons to include a single transistor with the device disclosed by Bichler in order to obtain the benefit of simplicity of production.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Galy with respect to the input neurons to include a single transistor with the device disclosed by Bichler in order to obtain the benefit of simplicity of production.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 6 above, and further in view of Seo et al (US 2016/0336064 A1)(“Seo”).
Bichler in view of Galy discloses the limitations of claim 6 as stated above.  Bichler in view of Galy is silent with respect to the recited materials.
Seo, in the same field of endeavor of neuromorphic circuitry (Abstract) discloses TaO.sub.x as a PCM material for the resistive material of the threshold device (para. 0087). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Seo with the device disclosed by Bichler in view of Galy because Seo discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 1 above, and further in view of Lee (US 2018/0349761 A1).

Lee, in the same field of endeavor of a synapse array (Abstract), discloses that lines that supply the read voltage to neurons are connected to power supply or high voltage and neurons that are connected to reference voltage are connected to ground voltage (para. 0061).  In Fig. 1A, the neurons 10 may be in a read-out mode, and a read voltage is applied which is a high voltage (para. 0041-0045).  The neurons 20 may be connected to a low reference voltage Vb such as ground voltage (para. 0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Bichler in view of Galy in order to obtain the excitatory synapse operation in a read-out mode as disclosed by Lee (para. 0055).


Claims 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 1 above, and further in view of Ritter et al   (US 2017/0255860 A1)(“Ritter”) and of   Strukov et al (US 2021/0019609 A1)(“Strukov”).
 Bichler in view of  Galy discloses the limitations of claim 1 as stated above.  Bichler in viewi of Galy is silent with respect to  NMOS transistors connected such that a source in each pair is connected to a high voltage and a source of one of each pair is connected to a low voltage.
Ritter, in the same field of endeavor of neuromorphic computing (para. 0002), discloses that the source terminal of two FET can be connected, with one of the FETs having the source terminal connected to the GND node (para. 0049), which is a disclosure of one of the sources of the two FETs connected to low voltage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Ritter with the device disclosed by Bichler in view of Galy in order to model the characteristics of a neuron membrane potential as disclosed by Ritter (Ritter, para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Strukov with the device disclosed by Bichler in view of Galy in order to model nonlinear behavior as disclosed by Strukov (para. 0172).
Re claim 10:  The combination of Bichler and Galy and Ritter and Strukov discloses and NMOS transistor and a PMOS transistor with source and drain connected to an input line and a drain of the NMOS transistor connected to high voltage and a source of the PMOS transistor connected to low voltage, as Strukov discloses NMOS transistor and a PMOS transistor with source and drain connected to an input line and a drain of the NMOS transistor connected to high voltage and a source of the PMOS transistor connected to low voltage (para. 0199), and it is possible to operate the device in depletion mode, or to operate the device in reverse bias mode, which satisfies the limitation of the connection in a reverse arrangement and would satisfy the limitation of connected to the high voltage level or to the  low voltage level.
Re claim 12:  :  The combination of Bichler and Galy and Ritter and Strukov discloses and NMOS transistor and a PMOS transistor with source and drain connected to an input line and a drain of the NMOS transistor connected to high voltage and a source of the PMOS transistor connected to low voltage, as Strukov discloses NMOS transistor and a PMOS transistor with source and drain connected to an input line and a drain of the NMOS transistor connected to high voltage and a source of the PMOS .



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 1 above, and further in view of Ritter et al (US 2017/0255860 A1)(“Ritter”) and of Strukov et al (US2021/0019609 A1)(“Strukov”) as applied to claim 10 above, and further in view of Lee (US 2018/0181856 A1)(“Lee ‘856”).
Bichler in view of Galy and of Ritter and of Strukov discloses the limitations of claim 10 as stated above.  Bichler in view of Galy and of Ritter and of Strukov is silent with respect to an inverter.
Lee “856, in the same field of endeavor of neuromorphic device (Abstract), discloses presynaptic neurons 10, which correspond to input neurons, post synaptic neurons 20, which correspond to post synaptic neurons, and synapses 30 (para. 0043 and Fig. 1) and Lee also discloses first and second inverters connected to input and the output of the post synaptic neurons (para. 0008-0012).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘856 with the device disclosed by Bichler in view of Galy and of Ritter and of Strukov in order to obtain the benefit of smooth output voltages resembling sigmoid  functions  as disclosed by Lee ‘856 (Lee ‘856, para. 0066).
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim1 above, and further in view of Bedell et al (US 2019/0130259 A1)(“Bedell”).
Bichler in view of Galy and of Ritter and of Strukov discloses the limitations of claim 1 as stated above.  Bichler in view of Galy and of Ritter and of Strukov is silent with respect to a plurality of additional 2D neural networks combined in an array.
Bedell, in the same field of endeavor of neural networks (Abstract), discloses a plurality of 2D neural networks combined in an array , the output neurons of a selected first array form input neurons of an adjacent array. As Bedell discloses a first set of artificial neurons  which is a set of input neurons in a column202 (para. 0021-0025) and layers of weights 204 and  a set of hidden  neurons 206, the output of which  can be the input to another  layer of  weights .  The hardware which implements the neurons and weighting circuitry is a cross point device (para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bedell with the device disclosed by Bichler in view of Galy and of Ritter and of Strukov in order to obtain the benefit of implementing the hardware in the form of functional modules disclosed by Bedell (Bedell, par. 0056).

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) and  of Bedell et al (US 2019/0130259 A1)(“Bedell”) as applied to claim 13 above, and further in view of Tanazawa et al (US 2015/0262636 A1) (“Tanzawa”).
Bichler et al  in view of Galy and of  Bedell  discloses the limitations of claim 13 as stated above.  Bichler et al  in view of Galy and of  Bedell et al is silent with respect to a plurality of selectors dividing 
Tanazawa, in the same field of endeavor of phase change memory cells (para 0011),  discloses selector circuits for enabling or disabling chunks of cells (para. 0013 and 0015) of an array of cells (para. 0014).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanazawa with the device disclosed by Bichler et al  in view of Galy and of  Bedell in order to obtain the benefit of reduced power expended for operation of the device (Tanazawa, para. 0050).

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”)  as applied to claim 1 above, and further in view of Tanazawa et al (US 2015/0262636 A1) (“Tanzawa”).
Bichler  in view of  discloses the limitations of claim 1 as stated above.  Bichler et al  in view of Galy  is silent with respect to a plurality of selectors dividing the array into two or more portions and enabling or disabling the selectors controls an active size of the combined array.
Tanazawa, in the same field of endeavor of phase change memory cells (para 0011),  discloses selector circuits for enabling or disabling chunks of cells (para. 0013 and 0015) of an array of cells (para. 0014) or one or more sections of the data lines or of local access lines and data lines (para. 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanazawa with the device disclosed by Bichler et al  in view of Galy  in order to obtain the benefit of reduced power expended for operation of the device (Tanazawa, para. 0050).

17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”)  as applied to claim 16 above, and further in view of Tanazawa et al (US 2015/0262636 A1) (“Tanzawa”).
Bichler  in view of  discloses the limitations of claim 1 as stated above.  Bichler et al  in view of Galy  is silent with respect to a plurality of selectors dividing the array into two or more portions and enabling or disabling the selectors controls an active size of the combined array.
Tanazawa, in the same field of endeavor of phase change memory cells (para 0011),  discloses selector circuits for enabling or disabling chunks of cells (para. 0013 and 0015) of an array of cells (para. 0014) or one or more sections of the data lines or of local access lines and data lines (para. 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanazawa with the device disclosed by Bichler et al  in view of Galy  in order to obtain the benefit of reduced power expended for operation of the device (Tanazawa, para. 0050).


Claim 18, 19 , 20, and 25is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”).
  Bichler discloses a two dimensional neural network array, as Bichler discloses an array which is a 2D array (Fig. 1 and para. 0055) and Bichler discloses Fig. 2 is an array of the type of Fig. 1 applied to a memristor device (para. 0058 and Fig. 2) including 
A plurality of input neurons 101, 102 (Fig. 5 and para. 0108) connected to input lines, 
Bichler also discloses the device is a 3D device, as Bichler discloses more structures in multi-layer with layers in series, with the next layer having the output neurons of a layer constitute the input neurons of the next layer (para. 0125), which is a disclosure of a 3D device,

Synapse elements 519, 530,   shown in Fig. 5 (para. 0078) connected between the input lines and output lines from the input and output neurons (Fig. 5) each synapse element includes a programmable resistive element, as Bichler discloses the memrister includes  a resistive material (para. 0058).  Fig. 2 shows the output line layers and input line layers in a different direction, as the synapse 210  has first metal layer 220 in a direction  and the other electrode 203 in another direction (para. 0058), the resistive material is feature 201, the insulant, which is phase change material (para. 0068).
Bichler is silent with respect to the input and output neurons include fewer than three transistors.
Galy, in the same field of endeavor of transistors which form artificial neurons (para. 0003), discloses that an artificial  neuron may be formed by one transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Galy with the device disclosed by Bichler in order to obtain the benefit of simplicity of production.
Re claim 19:  The combination of Bichler and Galy discloses a threshold device, as Bichler discloses a threshold device (para. 0060).
Re claim 20:  Bichler also discloses the device is a 3D device, as Bichler discloses more structures in multi-layer with layers in series, with the next layer having the output neurons of a layer constitute the input neurons of the next layer (para. 0125), and Bichler also discloses the input neuron is slelcted to activate a synapse (para. 0108-0111).
Re claim 25:  Galy, in the same field of endeavor of transistors which form artificial neurons (para. 0003), discloses that an artificial  neuron may be formed by one transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Galy with respect to the input .


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 21 above, and further in view of Lee (US 2018/0349761 A1).
Bichler in view of Galy discloses the limitations of claim 1 as stated above.  Bichler in view of Galy is silent with respect to the recited connection of the high and low voltage levels.  
Lee, in the same field of endeavor of a synapse array (Abstract), discloses that lines that supply the read voltage to neurons are connected to power supply or high voltage and neurons that are connected to reference voltage are connected to ground voltage (para. 0061).  In Fig. 1A, the neurons 10 may be in a read-out mode, and a read voltage is applied which is a high voltage (para. 0041-0045).  The neurons 20 may be connected to a low reference voltage Vb such as ground voltage (para. 0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Bichler in view of Galy in order to obtain the excitatory synapse operation in a read-out mode as disclosed by Lee (para. 0055).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 16 above, and further in view of Lee (US 2018/0349761 A1).
Bichler in view of Galy discloses the limitations of claim 16 as stated above.  Bichler in view of Galy is silent with respect to the recited connection of the high and low voltage levels.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Bichler in view of Galy in order to obtain the excitatory synapse operation in a read-out mode as disclosed by Lee (para. 0055).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 25 above, and further in view of Lee (US 2018/0349761 A1).
Bichler in view of Galy discloses the limitations of claim 16 as stated above.  Bichler in view of Galy is silent with respect to the recited connection of the high and low voltage levels.  
Lee, in the same field of endeavor of a synapse array (Abstract), discloses that lines that supply the read voltage to neurons are connected to power supply or high voltage and neurons that are connected to reference voltage are connected to ground voltage (para. 0061).  In Fig. 1A, the neurons 10 may be in a read-out mode, and a read voltage is applied which is a high voltage (para. 0041-0045).  The neurons 20 may be connected to a low reference voltage Vb such as ground voltage (para. 0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by .


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim 18 above, and further in view of Or-Bach et al (US 2020/0013791 A1)(“Or-Bach”).
Bichler in view of Galy discloses the limitations of claim 18 as stated above.  Bichler in view of Galy is silent with respect to the recited orientations of the input and output lines. 
Or-Bach, in the same field of endeavor of memory structures that can be used in neural networks (para. 0217), discloses wordlines which will select a current path (para. 0247) and bitlines which can connect together source and source/drain pillars such that the bitlines are oriented along the Y direction and the wordlines are oriented along the X direction (para. 0248 and Fig. 36K).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Or-Bach with the device disclosed by Bichler in view of Galy in order to obtain the benefit of greater ease of manufacture as disclosed by Or-Bach (Or-Bach, para. 0250).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over r Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”)  and  of Or-Bach et al (US 2020/0013791 A1)(“Or-Bach”) as applied to claim 27 above, and further in view of Takaki (US 2016/0260775 A1).
Bichler in view of Galy and of Or-Bach discloses the limitations of claim 27 as stated above.  Bichler in view of Galy and of Or-Bach is silent with respect to input lines of another 2D arrays reside 
Takaki, in the same field of endeavor of memristor array (para. 0003), discloses a stack of alternating bit lines and word lines (para. 0005-0006) and can be formed separately and stacked (para. 0020).  Takaki also discloses selector lines 12 in a horizontal direction (para. 0025 and Fig. 1) and vertical selector lines 54 (para. 0025 and Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Takaki with respect to the input and output of the signal lines with the device disclosed by Bichler in view of Galy and of Or-Bach because Takaki discloses that the selection of the input and output signals using lines in horizontal and vertical directions facilitates higher device density (Takaki, para 0068).


Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”) as applied to claim  18 above, and further in view of Takaki (US 2016/0260775 A1).
Bichler in view of Galy  discloses the limitations of claim 18 as stated above.  Bichler in view of Galy  is silent with respect to input lines of another 2D arrays reside together in a second horizontal input line layer and output lines of another 2D array reside together in a second d vertical input lines layer.
Takaki, in the same field of endeavor of memristor array (para. 0003), discloses a stack of alternating bit lines and word lines (para. 0005-0006) and can be formed separately and stacked (para. 0020).  Takaki also discloses selector lines 12 in a horizontal direction (para. 0025 and Fig. 1) and vertical selector lines 54 (para. 0025 and Fig. 1).  
.


Claim 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichler et al (US 2014/0122402 A1)(“Bichler”) in view of Galy et al (US 2014/0124866 A1)(“Galy”)  as applied to claim 18 above, and further in view of Tanazawa et al (US 2015/0262636 A1) (“Tanzawa”).
Bichler  in view of  discloses the limitations of claim 18 as stated above.  Bichler et al  in view of Galy  is silent with respect to a plurality of selectors dividing the array into two or more portions and enabling or disabling the selectors controls an active size of the combined array.
Tanazawa, in the same field of endeavor of phase change memory cells (para 0011),  discloses selector circuits for enabling or disabling chunks of cells (para. 0013 and 0015) of an array of cells (para. 0014) or one or more sections of the data lines or of local access lines and data lines (para. 0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanazawa with the device disclosed by Bichler et al  in view of Galy  in order to obtain the benefit of reduced power expended for operation of the device (Tanazawa, para. 0050).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895